HUNTER TAUBMAN WEISS LLP New York ■ Washington, DC ■ Miami Louis Taubman (Admitted NY) Email: LTaubman@htwlaw.com May 9, 2011 U.S. Securities and Exchange Commission Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 Attn:Mr. Wyman Re: Tianyin Pharmaceutical Co., Inc. Form 10-K for the Fiscal Year Ended June 30, 2009 File No. 001-34189 Dear Mr. Wyman: I am counsel to Tianyin Pharmaceutical Co., Inc. (“Tianyin”).Tianyin received your oralcomments on April 13, 2011 supplementing to the comment letter dated February 17, 2011 regarding the above referenced Annual Report on Form 10-K.On behalf of my client, I am writing to inform you that Tianyin intends to file its response to your letter on or before May 12, 2011.Please feel free to contact the undersigned if you have any questions regarding the Form 10-K or this letter. Very truly yours, HUNTER TAUBMAN WEISS LLP /s/ Louis Taubman By:Louis Taubman, Attorney at Law cc: Dr. Guoqing Jiang, Tianyin Pharmaceutical Co., Inc. CEO Dr. Jiayuan Tong, Tianyin Pharmaceutical Co., Inc. CFO 17 State Street, Suite 2000 ■ New York, NY 10004 ■ t: 212.732.7184 ■ f: 212.202.6380 ■ www.htwlaw.com
